Citation Nr: 0304914	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  99-08 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to direct service connection for a left knee 
disorder.

2.  Entitlement to direct service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The veteran had active service from June 1976 to June 1980, 
and from June 1981 to June 1997.  These claims originally 
came before the Board of Veterans' Appeals (BVA or Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In an 
August 2002, the Board noted that additional development of 
the claims was necessary prior to adjudication.  The Board is 
satisfied that this development has been completed, and that 
these matters are now properly back before the Board for 
appellate review.

In a February 2003 brief submitted to the Board, the 
veteran's representative raised the issue of entitlement to 
service connection for a right knee disorder, claimed as 
secondary to the veteran's left knee disorder.  The Board 
observes that only the issues of entitlement to direct 
service connection for a left knee disorder and for a right 
knee disorder are currently on appeal before the Board.  A 
secondary service connection claim for a right knee disorder 
has not yet been adjudicated by the RO or properly appealed 
to the Board, and as such, the Board has no jurisdiction to 
entertain the claim at this time.  Accordingly, this matter 
is referred to the RO for all necessary action.  See 
38 C.F.R. § 20.200 (2002).


FINDINGS OF FACT

1.  VA has undertaken all necessary actions required by the 
Veterans Claims Assistance Act of 2000.

2.  Competent medical evidence of record demonstrates that 
the veteran's current left knee disorder is related to active 
service.

3.  A right knee disorder has not been shown to be related to 
active service.




CONCLUSIONS OF LAW

1.  A left knee disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).

2.  A right knee disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board is satisfied that VA has met its duties 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 
38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that VA met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the March 
1998 and March 2002 rating decisions, the March 1999 
statement of the case, the April 2002 supplemental statement 
of the case, and in various correspondence documented in the 
claims file.  VA also attempted to inform the veteran of 
which evidence he was to provide to VA and which evidence VA 
would attempt to obtain on his behalf, as noted in letters 
dated in December 2001 and February 2002.  Further, the Board 
finds that VA met its duty to assist by making satisfactory 
efforts to ensure that all relevant evidence was associated 
with the claims file, noting that it contains the veteran's 
six packets of service medical records, and the Board notes 
that the veteran has not identified any treatment records 
from other medical providers that need to be associated with 
the claims file.  The veteran was also given updated VA 
examinations in November 1997, December 2001 and January 
2003, as well as the opportunity to testify at a hearing on 
this appeal, which was held in June 2002.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110; 1131.  Service connection may also be 
granted where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's July 1976 entrance examination record shows no 
complaints from the veteran and normal clinical findings for 
the lower extremities.  Service medical records document 
treatment for several soft tissue and strain/sprain injuries 
to the left knee during service, as well a documented 
incident of right knee strain during service.  At his March 
1997 retirement examination, the veteran reported a history 
of painful knees, acknowledged by the service physician, but 
the physician also noted normal clinical findings for the 
lower extremities at the time of this separation examination.

At a November 1997 VA joints examination, the veteran had 
stable ligaments, full extension and 145 degrees of flexion, 
as well as no tenderness, swelling, effusion or retropatellar 
crepitation in the knees.  Concurrent x-rays of the left knee 
showed a small ossicle adjacent to the medial femoral 
condyle, noted as usually indicative of a mild sprain of the 
medial collateral ligament, but the examiner stated that 
there was no instability upon clinical evaluation.  The 
examiner's diagnosis was status post left knee sprain, 
without residual instability or traumatic arthritis; there 
was no recorded diagnosis for the right knee.

At a December 2001 VA orthopedic examination of both knees, 
there was no tenderness to palpation, stable cruciate and 
collateral ligaments, negative McMurray's tests, no effusion, 
no crepitation palpated on active motion, right and left 
extension at 0 degrees, right flexion at 130 degrees, and 
left flexion at 145 degrees with a slight pain complaint on 
terminal flexion.  The examiner noted a minimal loss of range 
of motion for the left knee, and slight plus functional 
impairment and loss of 15 degrees flexion range of motion in 
the right knee.  A concurrent x-ray report stated that there 
were no localizing signs of bone, joint or soft tissue 
abnormality, and listed an impression of intact appearing 
bilateral knee joints.  The recorded diagnoses were right and 
left knee strain.   

At a June 2002 hearing before the Board, the veteran 
testified that although he has suffered from knee problems 
since his second period of service, he has not received 
treatment at any medical facility for either knee since his 
retirement.  He indicated that instead, he self-treats his 
problems whenever he experiences any occasion of knee pain 
and/or swelling.     

At a January 2003 VA examination, the examiner noted a review 
of the claims file, including documentation in the service 
medical records of treatment for the veteran's knees.  The 
examiner conducted a clinical evaluation of both knees, 
noting some current symptomatology for each knee.  Concurrent 
x-ray testing revealed right mild spurring of the proximal 
patella with a minimal prominence of tibial spurs, and left 
calcification of the medial femoral epicondylar area.  As to 
any relationship of the veteran's knee problems to service, 
the examiner opined that the veteran's left knee problem was 
due to his service injury, while stating that current 
symptoms in the right knee were not as least as likely as not 
related to any knee injury in service.

The Board acknowledges that the veteran had some bilateral 
knee symptomatology while in service, although there is a 
much more extensive history for the left knee than for the 
right.  The Board also notes that it is apparent that the 
veteran has had some problems with both knees since his 
retirement.  The only medical opinion of record as to a 
relationship of these problems to service, however, states 
that the left knee is service-related, while the right knee 
is not.  Accordingly, the Board holds that only the left knee 
claim warrants service connection.  The Board further 
observes that the January 2003 examiner's opinion that the 
veteran's current right knee symptomatology is not as least 
as likely as not related to service does not place the 
evidence on nexus into relative equipoise.  Rather, as this 
is the only competent medical opinion of record, the 
preponderance of the evidence on nexus is against the right 
knee claim, and so the benefit of the doubt rule is not for 
application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Direct service connection for residuals of a left knee injury 
is granted.

Direct service connection for a right knee disorder is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

